Citation Nr: 9925580	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for headaches has been 
submitted.

2.  Entitlement to service connection for hypertension with 
coronary artery disease and renal vascular disease.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from October 1956 to 
October 1959 and from December 1963 to November 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 29, 1998, rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims for service connection for hypertension, a 
left knee disability, and a right knee disability.  The RO 
also held that new and material evidence sufficient to reopen 
a claim for service connection for headaches following a 
previous final disallowance of service connection for that 
disorder in October 1968 had not been reopened by submission 
of new and material evidence.  The veteran testified at a 
travel board hearing at the RO on May 28, 1999, in connection 
with his appeal.

As developed and certified for review by the Board, the 
appeal included the issue of entitlement to service 
connection for hypertension.  For reasons that will become 
clear from the text of the decision below, that issue has 
been expanded to include the question of entitlement to 
service connection for coronary artery disease and renal 
vascular disease.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for headaches 
was denied by a rating board on October 30, 1968; the veteran 
did not appeal the denial.

2.  Evidence received since the October 1968 denial is either 
cumulative or redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  Elevated blood pressure readings were documented during 
the veteran's second period of service, and essential 
hypertension was diagnosed within one year after separation; 
the veteran subsequently developed coronary artery disease 
and renal vascular disease.  

4.  The veteran experienced an exacerbation of a preservice 
left knee disability during his first period of active 
military service; an increased level of disability 
representing a chronic worsening of the preservice disability 
did not take place during either period of service.

5.  The record does not contain competent evidence that the 
veteran's current right knee disability was manifest during 
service or is related to military service.


CONCLUSIONS OF LAW

1.  Evidence received in support of the claim for service 
connection for headaches is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) 
(1998).

2.  Hypertension with coronary artery disease, status post 
myocardial infarction, and renal vascular disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

3.  A left knee disability clearly and unmistakably 
preexisted both periods of active military service and the 
presumption that the veteran was in sound condition when he 
entered service is rebutted.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  

4.  The presumption that the preservice left knee disability 
was aggravated by service is rebutted.  38 U.S.C.A. §§ 1153, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.306(b) 
(1998).

5.  The claim of service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service department medical records pertaining to the 
veteran's first period of active military service show that 
blood pressure was reported to be 130/80 on examination for 
enlistment.  On examination for separation from service, his 
blood pressure was 122/88.  Medical records from the second 
period of active service show that on examination for 
enlistment, a blood pressure of 140/78 was recorded.  A blood 
pressure of 130/90 was recorded in March 1964.  A reading of 
130/88 was reported in April 1964.  In July 1964, a reading 
of 142/90 was recorded.  The veteran's blood pressure was 
142/94 in August 1964.  On examination for separation from 
service in November 1964, blood pressure was 156/82.  

With respect to headaches, medical records from the first 
period of active service show that no pertinent complaints or 
findings were reported on examination for enlistment.  In 
March 1957, the veteran was seen at a dispensary for a chief 
complaint of headaches of five months' duration.  He claimed 
that he had been in good health until several weeks after 
entering service, when he began to notice frontal headaches 
which were throbbing and inconstant in nature and would 
occasionally radiate to the left side of the head and neck.  
They would last for several days and then disappear.  On 
neurological consultation, the impression was that the 
headaches were of the tension type and were due to his 
present service situation.  Medication was prescribed.  The 
headaches failed to respond to medication and reassurance, 
and the veteran was referred for a psychiatric consultation 
in May 1957.  The psychiatrist concluded that the headaches 
and episodes of "passing out" were only one manifestation of 
an emotional instability.  The veteran was reevaluated by a 
psychiatrist in August 1957.  He denied a previous history of 
similar symptoms.  Since the prior evaluation he had had 
episodes of blacking out.  His symptoms, including headaches, 
were believed to be related to the interplay between his 
thought content, which involved dissatisfaction with service, 
and his present environment.  No headaches were reported on 
examination for release from active duty.  

Medical records from the second period of active service show 
that in March 1964 the veteran complained of recurrent 
frontal headaches with dizziness starting in the morning and 
usually lasting for a full day.  They had been present for 
the past year and recurred daily.  The veteran stated that he 
was nervous and got frequent dizzy spells associated with the 
headaches but no syncope or seizures.  The clinical 
impression was migraine headaches.  Medication was 
prescribed.  The veteran was seen on a number of subsequent 
occasions for complaints of continuing headaches.  An 
impression of tension headaches was recorded in April 1964.  
In July 1964 an impression of tension headaches was again 
noted.  On a subsequent dispensary visit in July 1964 it was 
recorded that the headaches had started about 3 to 4 months 
before the veteran came back into military service and had 
grown steadily worse since then.  An impression of headaches 
of unknown etiology was recorded in August 1964.  The veteran 
was referred for a neurology examination, where an impression 
of tension headaches was reported.  The headaches were 
considered to represent an ambivalence by the veteran about 
staying or not staying in service.  Neurologic examination on 
examination for separation in November 1964 was normal.  

With respect to the left knee, medical records from the first 
period of military service show that no pertinent complaints 
or defects were reported on examination for enlistment.  In 
January 1958, the veteran complained that he had had trouble 
with his left knee since boot camp in October 1956 in that it 
gave way and occasionally locked temporarily.  He dated his 
original trouble to a childhood injury.  The veteran was 
referred for an orthopedic consultation, where he gave a 
history of having injured his left leg as a child in a gas 
truck explosion and indicated that he had had considerable 
trouble with the knee for as long as he could remember, 
including while in high school.  He complained that since 
October 1956 his symptoms had increased somewhat with the 
rigors of Marine Corps training.  There was no true history 
of locking or of recurrent effusion.  There was a history of 
a sensation of the knee giving way.  Positive findings on 
examination included 1 inch of quadriceps atrophy, weakness 
of the medial collateral ligament due to an old tear, sliding 
of the medial meniscus to and fro within the joint as a 
result of having been severed from its attachment in the 
medial collateral ligament.  X-rays were negative for bony 
involvement.  The veteran underwent a further orthopedic 
evaluation in June 1958, at which time the examiner stated 
that he had the feeling that the veteran had a torn medial 
meniscus as well as an old tear of the medial collateral 
ligament, as he had concluded in the previous evaluation.  
Quadriceps strength had improved somewhat and the tear of the 
ligament did not seem as marked.  The examiner found it 
difficult to make a diagnosis of any joint damage without a 
true history of locking or effusion.  It was recommended that 
the veteran continue on full duty and return to the 
dispensary as necessary.  In September 1958 the veteran 
received a physical profile due to weakness of the medial 
collateral ligament of the left knee.  No left knee defects 
were reported on examination for release from active duty.  

Medical records from the second period of active service show 
that on examination for enlistment the veteran denied having 
or having had a history of a trick or locked knee.  
Examination of the musculoskeletal structures was normal.  No 
complaints or findings relating to abnormality of the left 
knee were reported.  On examination for discharge the veteran 
denied a history of a trick or locked knee.  Examination was 
negative.  

With respect to the right knee, medical records from both 
periods of active military service are negative for 
complaints or findings of right knee pathology.

The veteran filed his original claim for VA compensation in 
May 1968.  In July 1968, he underwent a VA examination, at 
which time he reported having had headaches for 20 years 
beginning when he was about 12 years old.  Neurological 
examination was within normal limits.  The veteran was 
referred for a psychiatric evaluation, where he complained of 
headaches in the frontal region which varied in intensity and 
occurred from 2 to 3 times per week.  They were not 
associated with nausea, vomiting, or visual disturbances and 
were frequently associated with tension or emotional stress.  
The diagnosis was cephalgia, chronic, moderate, associated 
with tension and emotional stress since age 12.

At the VA examination of July 1968, the blood pressure was 
reported as 160/128 while sitting, 170/120 while recumbent, 
and 165/124 while standing.  No testing was performed during 
exercise since the veteran had hypertension with severely 
elevated diastolic readings.  The diagnosis was essential 
hypertension.  

Service connection for a nervous condition with headaches was 
denied by a rating decision of October 30, 1968.  The veteran 
did not appeal this determination within one year following 
notification thereof.  

In April 1998 the veteran filed an application for service 
connection for hypertension, bilateral knee disorder, and 
headaches.  Received in support of the claim were medical 
records from the Westmoreland Regional Hospital pertaining to 
a hospitalization of the veteran in March and April 1995.  
The veteran was admitted through the emergency room for 
complaints of chest pain and was worked up for hypertension, 
having recently been seen by Dr. Herron for severe 
hypertension.  Records relating to the hospitalization show 
that the veteran had a history of angina on exertion and had 
had a prior myocardial infarction.  A coronary artery bypass 
graft procedure was performed.  The diagnoses at discharge 
included uncontrolled hypertension, renal vascular disease, 
unstable angina and emergency coronary artery bypass grafting 
surgery.

A December 1994 statement from E. Y. Bayani, Jr., M.D., shows 
a blood pressure reading of 210/110.  

A January 1995 statement from N. I. Nseir, M.D., pertains to 
current treatment of severe hypertension.  It was noted that 
the veteran's medical history included arthritis of both 
knees.  The knees appeared to crackle bilaterally with minor 
motion and there was effusion in both.  

The veteran testified at a travel board hearing at the RO on 
May 28, 1999, in connection with his appeal.  With respect to 
headaches, he testified that his headache problems began in 
about January 1957 toward the end of basic training and that, 
after his first period of service, the headaches would come 
and go.  He denied having headaches between his periods of 
military service and claims that they began again after he 
reentered service.  He stated that his headaches had started 
up again 2 or 3 years after he left service.  

With respect to hypertension, the veteran testified that his 
first elevated blood pressure reading was reported in 1957 at 
Camp Pendleton during his training.  He stated that his blood 
pressure was a little higher when he was examined for 
separation but that he had no problems with it during the 
period between his two periods of active service.  He related 
that his high blood pressure resurfaced about two months 
after he returned to service, at which time he was given a 
diagnosis of hypertension but no treatment.  He stated that 
after service he did not seek treatment from the VA until 
after his heart attack.

With respect to his knees, the veteran claimed to have 
sustained an injury during service when performing a "spider 
drop" during training.  He denied having had a preservice 
injury to the left knee, despite the notations in service 
medical records.  He denied having problems with his knees 
during the second period of service.  He claimed that his 
physician, Dr. Haffner, an orthopedist, told him that he 
thought that the condition of his knees was related to an 
injury.

II.  Analysis, Sufficiency of Evidence to Reopen Claim for
Service Connection for Headaches.

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Service connection for headaches was originally denied by the 
RO October 1968 and the veteran did not appeal that 
determination.  In the absence of a timely appeal, the denial 
became final with respect to the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998).  However, the 
law permits the reopening of a finally adjudicated claim if 
additional evidence recognizable as "new and material" 
evidence is subsequently received.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.1056(a) (1998).  In Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court set 
forth a two-step analysis to be applied in determining 
whether a claim should be reopened.  The Board must first 
determine whether the evidence received since the most recent 
prior denial is new and material; if it is, the case will be 
considered reopened, and the claim will be evaluated in light 
of the entire evidence of record, both old and new.  If the 
claim is found not to be reopened, no further adjudication 
may take place.  See also Barnett v. Brown, 8 Vet. App. 1 
(1995), affirmed 83 F.3d. 1980 (Fed. Cir. 1996) (if the Board 
finds that there is no new and material evidence, it is bound 
by an express statutory mandate not to consider the merits of 
the case).  Citing the later decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F 3d. 1356 (1998) (discussed below), the Court in Elkins 
v. West, 12 Vet. App 209 (1999), added a third step to the 
process, holding that if the claim is reopened and found to 
be well grounded, the duty to assist in the development of 
the evidence to support such claim must be fulfilled.  See 
also Winters v. West, 12Vet. App 203 (1999).  

The applicable definition of what constitutes new and 
material evidence is found in a VA regulation, 38 C.F.R. 
§ 3.156(a) (1998), which provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In its decision in the case of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), the Court endeavored to refine the criteria 
defining new and material evidence by adopting a three-
pronged test consisting of three distinct determinations:  
(1) whether evidence received since the prior final 
disallowance is "new;" if so, (2) whether such evidence is 
relevant to and probative of the issue at hand; and, if so 
(3) whether there is a reasonable possibility that, when 
viewed in the context of all of the evidence of record, such 
evidence would change the outcome of the claim.  The decision 
of the Court of Appeals for the Federal Circuit in Hodge, 
Id., overruled the Colvin with respect to the materiality of 
the evidence required to reopen claims for VA benefits, 
finding that the component of the Colvin test which required 
a reasonable possibility that the new evidence would change 
the outcome of the claim negated the language of 38 C.F.R. 
§ 3.156(a) (which requires only that the new evidence be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim") and that, in so doing, 
Colvin had overstepped the Court's judicial authority by 
failing to defer to a reasonable VA regulatory interpretation 
of an ambiguous statutory term (new and material).  

Thus, the present inquiry is limited to the question of 
whether the evidence submitted since the most recent prior 
disallowance satisfies the requirements of 38 C.F.R. 
§ 3.156(a).  See Glynn v. Brown, 6 Vet. App. 523 (1994).  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  

Though not clearly articulated by the rating board, the basis 
for the denial of service connection for headaches in October 
1968 was that the headaches documented during service had 
been present for 20 years, having started when the veteran 
was 12 years old, and were associated with tension and 
irritability when he was disturbed by problems.  The evidence 
at that time included service medical records from two 
periods of active service and the report of the VA 
examination performed in July 1968, including a lengthy 
psychiatric evaluation.  According to that evidence, the 
headaches were predominantly of a tension type and were 
associated primarily with problems associated with military 
service.  The post service headaches described in July 1968 
were likewise associated with tension and stress.  Although 
the rating board appears to have attached significance to the 
history reported at the July 1978 VA examination of a 
preservice history of similar headaches, the evidence is not 
consistent on that point, given that during service the 
veteran reported that the headaches began shortly after he 
entered his first period of service.  Regardless of when they 
began, the headaches described in the record reviewed in 
October 1968 were at no time described as a chronic 
disability, as distinguished from a series of acute episodes.

The evidence received since the prior denial of the claim 
consists of the veteran's May 1999 travel board hearing and a 
report from a private physician, N. I. Nseir, M.D., 
describing constant headaches.  The credibility of this new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).  The medical statement is sufficient to establish 
that the veteran continues to have headaches but that point 
is not in dispute.  The statement is not relevant to the 
question of whether the headaches in service represented a 
chronic disability or whether current headaches are related 
to the headaches in service.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  The veteran's hearing testimony, 
even if presumed to be true, is not probative with respect to 
the question of chronicity during service.  The veteran's 
hearing testimony regarding the clinical course of his 
headaches during service reported is substantially the same 
as the accounts contained in the medical reports reviewed by 
the rating board in 1968.  It is not probative of whether a 
chronic disability was present in service.  That question 
involves a medical determination which is beyond the 
competence of a lay person and requires resolution by medical 
professionals having the requisite medical knowledge, skill, 
expertise, training or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The new evidence added to the record since 1998 does not 
substantially alter the facts shown by the evidence of record 
in 1968 and therefore is not so significant that it must be 
reviewed in order to decide fairly the merits of the claim.  
Accordingly, the new evidence is not "new and material" 
evidence within the regulatory meaning, and in the absence of 
new and material evidence, the claim for service connection 
for headaches is not reopened.  The veteran is advised that 
the present determination does not preclude future 
consideration of his claim if he is able to submit other 
evidence which, when viewed in conjunction with the entire 
record, would constitute new and material evidence under the 
criteria stipulated in the regulation.  

III.  Hypertension and Coronary Artery Disease.

A number of specific disabilities enumerated in the statute 
and in VA regulations, including hypertension, are presumed 
by law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The current evidence establishes unequivocally that the 
veteran has severe hypertension which has been poorly 
controlled.  According to Dorland's Illustrated Medical 
Dictionary 635 (28th ed., 1994), hypertension is defined as 
follows:  

Persistently high arterial blood 
pressure.  Various criteria for its 
threshold have been suggested, ranging 
from 140 mm. Hg systolic and 90 mm. Hg 
diastolic to as high as 200 mm. Hg 
systolic and 110 mm. Hg diastolic.

The medical records from the veteran's second period of 
active service contain a number of blood pressure readings, 
most of which, including the reading recorded at separation, 
fall within the range covered by this definition of 
hypertension.  After service, the veteran was examined by the 
VA within the one-year period during which service incurrence 
is presumed and was found to have markedly elevated diastolic 
and systolic pressures which were deemed to support a 
diagnosis of essential hypertension.  The establishment of an 
unequivocal diagnosis within the presumptive period requires 
the granting of service connection, especially when viewed in 
light of the subsequent evidence of current disability due to 
hypertension.

The records from the Westmoreland Regional Hospital show that 
the veteran also has coronary artery disease, status post 
myocardial infarction, as well as cardiovascular-renal 
disease.  The VA regulation implementing the statutory one-
year chronic disease presumption established by 38 U.S.C.A. 
§ 1112, contains the following language:

This term [cardiovascular-renal disease, 
including hypertension] applies to 
combination involvement of the type of 
arteriosclerosis, nephritis, and organic 
heart disease, and since hypertension is 
an early symptom long preceding the 
development of those diseases in their 
more obvious forms, a disabling 
hypertension within the one-year period 
will be given the same benefit of service 
connection as any of the chronic disease 
listed.

38 C.F.R. § 3.309(a) (1998).  

Through this regulation, the VA has conceded the medical 
interrelationship between hypertension, coronary artery 
disease and cardiovascular-renal disease.  Since all are 
documented in the current record and since service connection 
for hypertension is clearly warranted, the grant of service 
connection awarded herein must include the organic heart 
disease and renal complications.  




IV.  Disability of the Right and Left Knees.

Left knee.  A number of specific disabilities enumerated in 
the statute and in VA regulations, including arthritis, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

The law provides that service connection may be granted for a 
disability which is shown to have been incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 1998). A 
veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed before service. Only such conditions as are recorded 
in examination reports are to be considered as "noted" for 
purposes of rebutting the presumption of soundness.  (38 
U.S.C.A. § 1111 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.304(b) (1998).  

The claim with respect to the left knee is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 and 
Supp. 1998) in that it is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such a 
claim need not be conclusive, but only plausible, to satisfy 
the initial burden of § 5107.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The presumption that the veteran was in sound condition at 
the time of entrance into active service applies in this case 
since a left knee disorder was not noted on examination for 
entrance into either period of military service.  38 C.F.R. 
§ 3.304(b) (1998).  However, credible history provided by the 
veteran during his first period of 





service to the effect that he had a recurrent preservice knee 
disability is sufficient to rebut the presumption of 
soundness.  The conclusion that the veteran's history is 
credible is reinforced by the finding of the orthopedic 
examiner in service who described physical findings 
consistent with old trauma.  

Since the presumption of soundness is rebutted, the question 
to be resolved is whether an increase in severity of the 
preservice left knee disorder took place during service.  
Since the veteran served in military service after December 
31, 1946, he benefits from an additional presumption, the 
presumption of aggravation, which arises where a preservice 
disability underwent an increase in severity during service.  
Clear and unmistakable (obvious or manifest) evidence is 
required to rebut the presumption.  Clear and unmistakable 
evidence may include medical facts and principles, which may 
be considered to determine whether the increase was due to 
the natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).  

The finding during the first period of service that the 
veteran's left knee problems had increased somewhat since 
boot camp is sufficient to raise the presumption of 
aggravation.  However, both on the initial orthopedic 
evaluation in February 1958 and on a follow-up evaluation in 
June 1998, the examiner noted the absence of a true history 
of locking, medial joint line pain, and effusion, and on the 
follow-up study the presence of improvement was noted.  
Continuation of a limited duty profile was denied (although 
there is some indication that it was reinstated later, though 
the particulars are not shown in the record).  No knee 
problems were reported at separation, and none were reported 
at any time during the second period of military service.  
Thereafter, the veteran proceeded to do construction work for 
many years.  

In view of this sequence of events, the record shows clearly 
that the level of disability present at the time of the two 
evaluations in 1958 was not manifest at any 



subsequent time until many years after separation from the 
second period of service when degenerative joint disease of 
both knees was reported by private physicians.  In this 
context, a distinction may be properly drawn between an 
aggravation during service, meaning an increased level of 
disability, and a temporary exacerbation.  The evidence shows 
a temporary exacerbation rather than an aggravation inasmuch 
as it did not involve a chronic worsening of the disability.  
The presumption of aggravation is therefore rebutted.  
Although the veteran has degenerative joint disease of both 
knees with arthritis, that disability was not manifest during 
service or until many years after service and may not be 
recognized as service connected under the one-year 
presumption.  

With respect to the left knee, therefore, a preponderance of 
the evidence of record is against the claim for service 
connection and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).  

Right knee.  With respect to the right knee, the evidence of 
record shows that the veteran has severe degenerative joint 
disease with arthritis at the present time.  Since arthritis 
was not manifest until many years after service, it is not 
service connectable under the provisions of law establishing 
a one-year presumptive period for documenting its presence.  
See 38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§  3.307, 3.309 (1998).  

No abnormality of the right knee or complaints of abnormality 
of the right knee were documented during either period of 
service.  Therefore, although the veteran does have a current 
right knee disability which satisfies the first of the 
requirements necessary to establish a well-grounded claim, 
Brammer, Id; Rabideau, Id., the record does not contain the 
requisite evidence of incurrence in service or of a nexus 



between the current disability and military service.  Caluza, 
Id.  In the absence of such evidence, the claim for service 
connection for a right knee disorder is not well grounded.  

The veteran testified at his travel board hearing that a 
private physician, a Dr. Haffner, had told him that his 
current knee disability was related to a prior injury.  After 
some discussion, the veteran expressed a belief that 
Dr. Haffner would be willing to state this opinion in 
writing.  In June 1999, after the hearing, the veteran 
submitted a copy of a February 1998 statement from D. 
Haffner, M.D., containing a detailed description of the 
veteran's current knee disability.  The clinical history 
reported therein contains no reference to an injury in 
service or to a traumatic origin of the current knee 
disability.  No other statement of medical opinion from Dr. 
Haffner has been received from the veteran.  By informing the 
veteran of the significance of submitting a statement 
confirming the medical opinion claimed to have been delivered 
orally by Dr. Haffner concerning the etiology of the 
veteran's disability, and by allowing the veteran an adequate 
period of time to attempt to supply such documentation, the 
Board has satisfied the requirements established by the Court 
in Robinette v. Brown, 8 Vet. App. 69 (1995), which obligates 
the Board in certain circumstances to identify evidence 
needed to complete an application and provide an opportunity 
to submit such evidence.  

In the absence of a well-grounded claim, the appeal for 
service connection for a disability of the right knee must be 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Although the RO did not expressly identify the absence of a 
well-grounded claim as the basis for the denial of service 
connection, this omission constitutes harmless error.  
Meyer v. Brown, 9 Vet. App. 425 (1996).  The RO's failure to 
adjudicate the question of well groundedness did not result 
in prejudice to the 



veteran; to the contrary, by adjudicating the claim as if it 
was well grounded, the RO accorded a greater degree of 
consideration than would have been required for a well 
groundedness determination.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  


ORDER

The claim for service connection for headaches has not been 
reopened by submission of new and material evidence.  

Service connection is granted for hypertension with coronary 
artery disease, status post myocardial infarction, and renal 
vascular disease.  

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




 

